Citation Nr: 0401067	
Decision Date: 01/13/04    Archive Date: 01/22/04

DOCKET NO.  01-00 165A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of back 
injury.  

2.  Entitlement to a higher rating for service-connected 
headaches and blurred vision, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his wife




ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel


INTRODUCTION

The veteran had active service from June 1972 to September 
1972. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2000 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
St. Petersburg, Florida.

This appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify you if further 
action is required on your part.


REMAND

The veteran contends that he is entitled to service 
connection for residuals of a low back injury he reportedly 
sustained at the same time he incurred his service-connected 
head injury.   According to testimony the veteran presented 
at the travel board hearing held in June 2003 before the 
undersigned Veterans Law Judge, the veteran received 
treatment for back pain within one year from his discharge 
from service.  VA treatment records dated from July 1973 to 
May 1974 show that the veteran was treated for problems 
associated with the head trauma he sustained during service.  
These treatment records fail to mention any complaints of 
back problems or reference a back injury.  The veteran 
testified that although he presented with back complaints, he 
was treated for residuals of head trauma-including 
seizures-as this was the main problem.  The veteran 
testified that "the back would never get put on the report 
because then they were treating [him] for the seizures."  
Transcript at page 8.  It appears from the veteran's 
testimony that there may not be any medical records that 
substantiate his complaints of back pain or document 
treatment of residuals of a back injury relatively close to 
the veteran's discharge from service.  

Nevertheless, the veteran's service representative requests 
that VA conduct a search for treatment records from the West 
Haven VA Medical Center (MC) for the one year period 
following the veteran's discharge from service.  The Board 
notes that in connection with the veteran's original claim 
for service connection for a head injury filed in December 
1973, the RO requested treatment records from West Haven VAMC 
for the period starting from September 1973.  The RO was 
provided with treatment records dated from July 1973 to 
January 1974.  It is not clear whether there are any earlier 
dated treatment records since no specific request for these 
records has been made.  The veteran did provide testimony 
that he received medication from the West Haven VAMC for his 
back during the one year period following service separation, 
so efforts to obtain any records that document the reported 
prescribed medication must be made in order to comply with 
VA's duty to assist the veteran.  38 U.S.C.A. §§ 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159 (2003).  

The Board also notes that VA treatment records and VA 
examination reports as well as private medical records from 
Dr. D.W.B., Sebastian River Medial Center, Dr. T.H., and 
Indian River Memorial Hospital from May 1997 to date are 
replete with complaints of back pain.  Prior to filing the 
instant claim, the veteran associated his back pain with a 
left hip replacement he underwent in May 1997,  complicated 
by inequality of the length of his lower extremities.  The 
veteran was reportedly involved in a car accident around 1989 
that resulted in dislocation of his left hip.  In the instant 
claim, the veteran contends that his back pain results from a 
back injury he reportedly sustained during service.  A VA 
treatment record notes that a May 2000 magnetic resonance 
imaging scan was unremarkable except for a L3-4 slip of mild 
degree that might be contributing to his back pain.  Other VA 
treatment records note that x-rays revealed old fractures in 
the lower dorsal area of the veteran's back.  Thus, the 
record shows that the etiology of the veteran's current back 
problems is not clear and a medical opinion is necessary in 
order for the Board to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R.  § 3.159(c)(4) 
(2003).  

The veteran contends that the severity of his service-
connected headaches and blurred vision is greater than is 
contemplated by the currently assigned rating of 10 percent 
under Diagnostic Codes 9304-8045.  38 C.F.R. § 4.124a, 
Diagnostic Code 8045 (2003); 38 C.F.R. § 4.130, Diagnostic 
Code 9304 (2003).  The veteran was last afforded a VA 
examination in July 1999, during which time the physical 
examination revealed no neurological deficits associated with 
the head trauma.  The eye examination was similarly negative.  
VA treatment records dated thereafter show continued 
treatment for residuals of the service-connected head injury.  
These records continue to show that the veteran's symptoms 
are purely subjective.  The Board notes that the veteran is 
currently in receipt of the maximum evaluation available for 
subjective symptoms secondary to brain trauma under 
Diagnostic Codes 9304-8045.  Ratings in excess of 10 percent 
under Diagnostic 9304 are not assignable in the absence of a 
diagnosis of multi-infarct dementia associated with brain 
trauma.  38 C.F.R. § 4.124a, Diagnostic Code 8045 (2003).  
Recent VA treatment records note assessments of anxiety, 
adjustment disorder, and major depression associated with the 
veteran's physical ailments which consist of both service-
connected and nonservice-connected disabilities.  Based on 
the foregoing, the Board will afford the veteran a current VA 
examination to assess whether the veteran's subjective 
complaints now manifest an underlying neurological and eye  
disorder and whether any psychiatric disorder found on 
examination can be directly attributed to the head injury.

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claims, the case is 
REMANDED for the following development:

1.  Obtain VA treatment records, to 
include records of medications 
prescribed, from West Haven, Connecticut 
VAMC, dated from September 1972 to 
September 1973.

Also obtain VA treatment records from 
West Palm Beach VAMC, Tampa VAMC, Orlando 
VA Healthcare Center, and Brevard VA 
Outpatient Clinic OPC, dated from 
December 2000 to date.

2.  The veteran should be afforded 
neurological, eye, and psychiatric 
examinations to ascertain the current 
severity of residuals of the service-
connected head injury.  An examiner 
should comment on the veteran's 
subjective complaints and the presence of 
any underlying neurological disorder.  An 
examiner should comment on the veteran's 
subjective complaints and the presence of 
any underlying eye disorder.  An examiner 
is requested to offer an opinion as to 
the extent to which any psychiatric 
disorder-to include multi-infarct 
dementia-found on examination can be 
directly attributed to the veteran's head 
injury.  All indicated evaluations, 
studies, and tests deemed necessary by an 
examiner should be accomplished.  Please 
send the claims folder to the examiners 
for review of pertinent documents therein 
in conjunction with the examinations.

3.  The veteran should be afforded an 
orthopedics examination to ascertain the 
identity and etiology of any residuals of 
a back injury that may be present.  All 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should 
be accomplished.  The examiner is 
requested to review all pertinent records 
associated with the claims file and offer 
an opinion as to whether it is at least 
as likely as not (50 percent or greater 
likelihood) that any back disorder found 
on examination is causally or 
etiologically related to an incident of 
service.  Please send the claims folder 
to the examiner for review of pertinent 
documents therein in conjunction with the 
examination.  

4.  After undertaking any development 
deemed necessary to comply with the 
Veterans Claims Assistance Act of 2000 in 
addition to that specified above, the 
veteran's claims should be readjudicated 
with consideration of all of the 
evidence.  If any benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
that contains notice of all relevant 
actions taken, including a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues.  An appropriate period of time 
should be allowed for response by the 
veteran and his representative.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order. 

The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


